IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                           DECEMBER 1998 SESSION               FILED
STATE OF TENNESSEE,            *      C.C.A. # 02C01-9805-CR-00140

      Appellee,                *      SHELBY COUNTY
                                                               January 13, 1999
VS.                            *      Hon. Bernie W einman, Judge

AARON CARROLL,                 *      (Habitual Motor Vehicle Offender)
                                                              Cecil Crowson, Jr.
      Appellant.               *
                                                               Appellate C ourt Clerk




For Appellant:                        For Appellee:

William C. Gosnell, Attorney          John Knox Walkup
217 Exchange Avenue                   Attorney General and Reporter
Memphis, TN 38105
                                      Elizabeth T. Ryan
                                      Assistant Attorney General
                                      425 Fifth Avenue North
                                      2d Floor, Cordell Hull Building
                                      Nashville, TN 37243-0493




OPINION FILED:__________________________



AFFIRMED



GARY R. WADE, PRESIDING JUDGE
                                       OPINION

              The defendant, Aaron Carroll, was convicted as a habitual motor

vehicle offender. The trial court imposed a Range II sentence of two years for the

Class E felony; the sentence is to be served on weekends over a period of ninety

days. In this appeal of right, the defendant challenges the sufficiency of the

evidence and argues that the sentence is excessive. Because the evidence is

adequate to support the conviction and the record of the sentencing hearing is

incomplete, the judgment must be affirmed.



              On February 14, 1997, Shelby County Officer Gregory D. Jackson,

while on routine patrol, was almost struck by a car he later determined to be

operated by the defendant. When he stopped the vehicle, the officer observed the

defendant in the driver's seat, the defendant's wife in the passenger's seat, and their

son in the back seat. The officer testified that he never lost sight of the car or

noticed any movement within the car. Afterward, Officer Jackson determined that

the defendant had been declared a habitual motor vehicle offender and barred from

operating an automobile.



              At trial, the defendant's wife, Katherine Campbell, testified that she

was actually the driver of the car. She admitted, however, that she did not inform

the officer at the time of arrest that she was the driver. The defendant's son, Cory

Campbell, also claimed that Ms. Campbell was driving.



              On appeal, the state is entitled to the strongest legitimate view of the

evidence and all reasonable inferences which might be drawn therefrom. State v.

Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The credibility of the witnesses, the

weight to be given their testimony, and the reconciliation of conflicts in the evidence


                                            2
are matters entrusted exclusively to the jury as the trier of fact. Byrge v. State, 575
S.W.2d 292, 295 (Tenn. Crim. App. 1978). A conviction may only be set aside when

the reviewing court finds that the "evidence is insufficient to support the finding by

the trier of fact of guilt beyond a reasonable doubt." Tenn. R. App. P. 13 (e). A jury

verdict, approved by the trial judge, accredits the testimony of the witnesses for the

state and resolves all conflicts in favor of the theory of the prosecution. State v.

Hatchett, 560 S.W.2d 627, 630 (Tenn. 1978).



              In our view, the jury had a rational basis for their verdict. They acted

within their prerogative in accrediting the testimony of Officer Jackson and rejecting

that of the defendant's wife and son.



              The record does not include a transcript of the sentencing hearing.

The Range II sentence imposed is within the statutory guidelines. See Tenn. Code

Ann. § 55-10-616. The burden is on the defendant to prepare an accurate account

of what transpired in the trial court with regard to the issues on appeal. Tenn. R.

App. P. 24(b). The failure to do so results in a presumption that the trial court

correctly ruled. State v. Bunch, 646 S.W.2d 158, 160 (Tenn. 1983).



              Accordingly, the judgment is affirmed.



                                          _________________________________
                                          Gary R. Wade, Presiding Judge




                                            3
CONCUR:



__________________________________
Thomas T. W oodall, Judge



__________________________________
John Everett Williams, Judge




                                4